Case:
 Case:4:17-cv-02498-AGF
        4:17-cv-02455-RLWDoc.
                          Doc.#: #:183-18 Filed: 09/28/17
                                     11-4 Filed: 08/13/20 Page:
                                                          Page: 11 of
                                                                   of 33 PageID
                                                                         PageID #:
                                                                                #: 109
                                                                                   3250




                                                                   EXHIBIT D

                                                                       Pls.' Ex. 18
Case:
 Case:4:17-cv-02498-AGF
        4:17-cv-02455-RLWDoc.
                          Doc.#: #:183-18 Filed: 09/28/17
                                     11-4 Filed: 08/13/20 Page:
                                                          Page: 22 of
                                                                   of 33 PageID
                                                                         PageID #:
                                                                                #: 110
                                                                                   3251




                                                                       Pls.' Ex. 18
Case:
 Case:4:17-cv-02498-AGF
        4:17-cv-02455-RLWDoc.
                          Doc.#: #:183-18 Filed: 09/28/17
                                     11-4 Filed: 08/13/20 Page:
                                                          Page: 33 of
                                                                   of 33 PageID
                                                                         PageID #:
                                                                                #: 111
                                                                                   3252




                                                                       Pls.' Ex. 18
